

116 HR 4141 IH: Humane Correctional Health Care Act
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4141IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Ms. Kuster of New Hampshire (for herself and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XIX of the Social Security Act to provide a consistent standard of health care to
			 the incarcerated, and for other purposes.
	
 1.Short titleThis Act may be cited as the Humane Correctional Health Care Act. 2.Repeal of Medicaid inmate exclusion (a)In generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended, in the matter following paragraph (30), by striking such term does not include— and all that follows through patient in an institution for mental diseases and inserting such term does not include any such payments with respect to care or services for any individual who is under 65 years of age and is a patient in an institution for mental diseases.
 (b)Conforming amendmentsSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (1)in subsection (a)—
 (A)by striking paragraph (84); (B)by redesignating paragraphs (85) and (86) as paragraphs (84) and (85), respectively;
 (C)in paragraph (84), as redesignated by subparagraph (B), by striking (oo)(1) and inserting (nn)(1); and (D)in paragraph (85), as redesignated by subparagraph (B), by striking (pp) and inserting (oo);
 (2)by striking subsection (nn); (3)by redesignating subsections (oo) and (pp) as subsections (nn) and (oo), respectively;
 (4)in subsection (nn), as redesignated by paragraph (3), by striking (85) and inserting (84); and (5)in subsection (oo), as redesignated by paragraph (3), by striking (86) and inserting (85).
 (c)Effective dateThe amendments made by this section shall apply with respect to medical assistance provided on or after January 1, 2020.
 3.Report by Comptroller GeneralNot later than the date that is three years after the date of the enactment of this Act, and annually thereafter for each of the following five years, the Comptroller General of the United States shall submit to Congress a report containing the following information:
 (1)The percentage of inmates that receive medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (2)The access of inmates to health care services, including specialty care, and health care providers. (3)The quality of health care services provided to inmates.
 (4)Any impact of coverage under such a State plan on recidivism. (5)The percentage of inmates who, upon release, are—
 (A)enrolled under such a State plan; and (B)connected to a primary care provider in their community.
 (6)Trends in the prevalence and incidence of illness and injury among inmates. (7)Any other information the Comptroller General determines necessary regarding the health of inmates.
 4.Sense of Congress on incarceration and community-based health servicesIt is the sense of Congress that— (1)no individual in the United States should be incarcerated for the purpose of being provided with health care that is unavailable to the individual in the individual’s community;
 (2)each State and unit of local government should establish programs that offer community-based health services (including mental health and substance use disorder services) commensurate with the principle stated in paragraph (1); and
 (3)Federal reimbursement for expenditures on medical assistance made available through the amendments made by this Act should not supplant an investment in community-based services.
			